Citation Nr: 0418338	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-24 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Processing 
Center (RPC)
in Buffalo, New York  




THE ISSUE

Entitlement to an extension of the delimiting date beyond 
February 1, 1996, for educational assistance benefits under 
Chapter 35, Title 38, United States Code.  




WITNESSES AT HEARING ON APPEAL

The appellant and her father





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to May 1956, 
from October 1956 to November 1964, and from March 1979 to 
January 1988.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 determination by the RPC 
that established a delimiting date of February 1, 1996, for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.  



FINDINGS OF FACT

1.  By a rating decision dated in September 1999, the RO 
assigned a combined evaluation of 100 percent for the 
veteran's service-connected disabilities, effective on 
February 1, 1988; the RO indicated that basic eligibility to 
benefits under 38 U.S.C. Chapter 35 was established effective 
on March 12, 1994.  

2.  By a rating decision dated in September 2000, the RO 
determined that an effective date of February 1, 1988 was 
warranted for establishment of basic eligibility to benefits 
under 38 U.S.C. Chapter 35.  

3.  By a decision of April 2001, the RPC determined that the 
appellant's eligibility to benefits under 38 U.S.C. Chapter 
35 was effective on February 1, 1988 and that the delimiting 
date for such benefits was on February 1, 1996.  

4.  There is no evidence that the appellant was prevented 
from initiating or completing the chosen program of education 
within the period of Chapter 35 eligibility because of her 
own physical or mental disability, nor has she made such an 
allegation.  



CONCLUSION OF LAW

The date of February 1, 1996, is the proper delimiting date 
for the appellant's Chapter 35 educational assistance 
benefits. 38 U.S.C.A. §§ 3051(a)(1)(D), 3512 (West 2002); 38 
C.F.R. §§ 21.3021(a)(2), 21.3046, 21.3047 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  

These changes have been codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  In 
addition, regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

However, these changes are not applicable to claims such as 
the one herein at issue.  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims held that VCAA, 
with its expanded duties, was not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases is found 
in Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51).  

As well, the statute at issue in this matter is not found in 
Chapter 51 (rather, in Chapter 35).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.  

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RPC has explained to the 
appellant the bases for denial of the claim in the September 
2001 Statement of the Case and the August 2003 Supplemental 
Statement of the case.  

The appellant has also been given the opportunity to testify 
before a Hearing Officer.  Significantly, there is no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  

The appellant essentially contends that VA erred in failing 
to assign a total rating in February 1988, as evidenced by a 
later rating decision assigning an effective date of February 
1, 1988 for the veteran's combined total rating.  

She argues that had the veteran been assigned a total 
combined rating at the time of his initial application for 
benefits, she would have been able to afford law school 
immediately after her undergraduate studies, and such 
graduate education would have taken place during the 
delimiting period for her Chapter 35 benefits.  

The information in the claims file reflects that the 
appellant was born on December [redacted], 1967.  

By a rating decision dated in September 1999, the RO assigned 
a combined evaluation of 100 percent for the veteran's 
service-connected disabilities, effective on February 1, 
1988; the RO indicated that basic eligibility to benefits 
under 38 U.S.C. Chapter 35 was established effective on March 
12, 1994.  

The appellant applied for Chapter 35 benefits in November 
1999.  Her claim was denied in December 1999.  The RPC 
explained that the veteran had not been determined to be 
permanently and totally disabled prior to the appellant's 
26th birthday, on December [redacted], 1993.  

In a February 2000 letter the RPC explained that, although 
the veteran's service-connected rating of 100 percent was 
effective on February 1, 1988, he was not determined to be 
permanently and totally disabled until March 12, 1994.  It 
reiterated that the appellant's 26th birthday had occurred 
prior to that date.  

By a rating decision dated in September 2000, the RO 
determined that the effective date of the veteran's permanent 
and total disability for purposes of establishing Chapter 35 
benefits was on February 1, 1988.  

The appellant resubmitted her claim in September 2000.  In a 
November 2000 letter the appellant noted that the RO had 
corrected the error of setting the eligibility date at March 
1994.  

The educational assistance benefits were awarded in April 
2001 for the periods from February to May 1988, September 
1988 to May 1989 and from September 1989 to May 1990.  

The RPC indicated that payments for education from 1996 to 
1999 could not be authorized because the delimiting date for 
the appellant's eligibility was February 1, 1996, or eight 
years from the date of the effective date of the veteran's 
permanent and total rating.  

In her May 2001 Notice of Disagreement, the appellant argued 
that, if VA had not erred in her father's case and had 
awarded the Chapter 35 benefits in a timely fashion, she 
would have been able to attend law school directly after her 
undergraduate studies.  She stated that she had been unable 
to afford law school immediately after college.  

At a January 2002 hearing before an RO Hearing Officer, the 
appellant argued that because of VA error, the February 1996 
delimiting date should not apply to her.  She stated that if 
she had known in 1988 that she was eligible for educational 
benefits she would have been able to enter law school.  She 
also indicated that, because of error on the part of VA, she 
was not eligible for a state benefit that allows children of 
disabled veterans to received a tuition free education.  

The eligibility criteria for a child of a veteran is set out 
in 38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040 and 21.3041.  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on the child's 26th 
birthday.  38 U.S.C.A. § 3512(a).  

The basic ending date may be modified if certain 
circumstances occur between the eligible person's 18th and 
26th birthdays: (1) Effective date of permanent total rating 
of veteran-parent or the date of notification to him or her 
of such rating, whichever is the more advantageous to the 
eligible person;   (2) Death of veteran-parent; (3) Date of 
first unconditional discharge or release from "duty with the 
Armed Forces'' served as an eligible person if he or she 
served after age 18 and before age 26; (4) enactment of Pub. 
L. 88-361 on July 7, 1964, providing eligibility based on 
permanent total disability; that is, July 6, 1969; (5) 
enactment of Pub. L. 89-349 on November 8, 1965, providing 
eligibility based on peacetime service after the Spanish-
American War and prior to September 16, 1940; or during World 
War I or World War II solely by reason of the provisions of 
38 U.S.C. 1101; that is, November 7, 1970; (6) enactment of 
Pub. L. 89-613 on September 30, 1966, providing eligibility 
based on service with the Philippine Commonwealth Army or as 
a Philippine Scout as defined in Sec. 3.8 (b), (c), or (d) of 
this chapter; that is, September 29, 1971. See Sec. 3.807 of 
this chapter; (7) effective date of Pub. L. 90-77, section 
307, October 1, 1967, providing eligibility for persons 
solely by virtue of that section who were over age 23 and 
below age 26 on that date; that is September 30, 1972; (8) 
enactment of Pub. L. 92-540 (86 Stat. 1074) on October 24, 
1972, providing for a course of apprentice or other on-the-
job training approved under the provisions of Sec. 21.4261 or 
21.4262; that is, October 24, 1982 or until age 31, whichever 
is earlier; (9) the child may lose eligibility through 
ceasing to be the veteran's stepchild either because the 
veteran and the child's natural or adoptive parent divorce or 
because the veteran and the child's natural or adoptive 
parent separate and the child is no longer a member of the 
veteran's household.  However, in no case will the modified 
ending date extend beyond the eligible person's 31st 
birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d).  

In some cases, the basic ending date may be extended.  An 
eligible person may be afforded Chapter 35 benefits beyond 
his delimiting date, if (1) he is in pursuit of a program of 
education and he suspends pursuit of such program of 
education prior to his delimiting date and the suspension was 
due to conditions beyond his control, see 38 C.F.R. 
§ 21.3043, but not beyond age 31; or (2) period of 
eligibility ends when an eligible person is enrolled in an 
educational institution regularly operated on the quarter or 
semester system and such period ends during a quarter or 
semester, such period shall be extended to the end of the 
quarter or semester, or for courses at educational 
institutions operated on other than a quarter or semester 
system, if the period ends after a major portion of the 
course is completed, such period shall be extended to the end 
of the course, or until 12 weeks have expired, whichever 
first occurs; extension may be authorized beyond age 31, but 
may not exceed maximum entitlement and no extension of the 
period of eligibility will be made where training is pursued 
in a training establishment as defined in 38 C.F.R. §  
21.4200(c); or (3) child is enrolled and eligibility ceases 
because the veteran is no longer rated permanently and 
totally disabled; or (4) child is enrolled and eligibility 
ceases because the member of the Armed Forces upon whose 
service eligibility is based is no longer listed by the 
Secretary concerned in any of the categories specified in 
38 C.F.R. § 21.3021(a)(1)(iv).  38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3041(e).  

In this case, the Board notes that, as the appellant reached 
the age of 26 in December 1993, the basic ending date of 
February 1, 1996, or eight years beyond the effective date of 
the veteran's permanent and total disability rating, is the 
appropriate delimiting date under the regulation.  

While the appellant argues that VA error in granting Chapter 
35 benefits in a timely fashion caused her to postpone her 
law studies, the Board notes that her arguments do not fall 
within any exception under   38 C.F.R. § 21.3041.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that the intent of that 
statute [38 U.S.C.A. § 3500] was clear on its face.  Erspamer 
v. Brown, 9 Vet. App. 507, 509- 510 (1996).  

In that case, the appellant, the veteran's son, sought 
educational assistance under chapter 35 for a law school 
education that he had completed several years prior to the RO 
granting service connection for the cause of the veteran's 
death. 

The appellant in Erspamer was older than 31 when he filed his 
application for educational assistance benefits; however, he 
argued that he was under the age of 26 when his father died, 
and he filed his claim within one year of the determination 
that his father's death was service-connected.  He indicated 
that, if not for the RO's delay in granting service 
connection for the cause of his father's death, he would have 
been entitled to educational assistance.  

The Court rejected the appellant's arguments, holding that 
there was simply no legal basis to award educational 
assistance benefits many years after the period of 
eligibility, and to hold otherwise would conflict with the 
express intent of chapter 35.  Id.  

The appellant in the instant case makes a similar argument.  
However, in light of the above discussion, the Board 
concludes that there is no statutory or regulatory basis to 
extend the delimiting date for Chapter 35 benefits beyond 
February 1, 1996.  

While the Board is sympathetic to the appellant's 
contentions, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  



ORDER

An extension of the delimiting date beyond February 1, 1996, 
for educational assistance benefits under Chapter 35, Title 
38, United States Code is denied.   


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



